EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Samuel W. Apicelli on 4/18/2022.
The application has been amended as follows: 

20. 	(Currently Amended) A method for using a guidance system, comprising:
fixing a first guide to a bone;
cutting the bone to provide a first bone portion and a second bone portion, the first bone portion having a first longitudinal axis, wherein a first axis of the first guide is aligned with the first longitudinal axis; 
mounting 
mounting a third guide to the second guide such that the third guide is translatable along a curved path extending at least part way around the first longitudinal axis; and 
moving the third guide around the first longitudinal axis to rotate the second portion of the bone to a target angle relative to the first portion of the bone.
21. 	(Currently Amended) The method of claim 20, wherein the third guide includes a plate defining a slot therein, and the method further comprises
22.	(Previously Presented) The method of claim 21, further comprising inserting at least one fixation device through an aperture in the third guide and into the second portion of the bone. 
23. 	(Currently Amended) The method of claim 20, further comprising
24. 	(Previously Presented) The method of claim 20, further comprising:
 attaching a fourth guide to the first guide;
inserting a fixation device through the fourth guide and into the first and second portions of the bone in a direction having a longitudinal component, the longitudinal component parallel to a second longitudinal axis of the second bone portion. 
25. 	(Previously Presented) The method of claim 24, further comprising removing the fourth guide by moving the fourth guide in a transverse direction relative to a third longitudinal axis of the fixation device.
26. 	(Currently Amended) The method of claim 25, wherein the fixation device is a rod or wire[[,]] and the fourth guide has a longitudinal slot through which the fixation device extends, the method further comprising
27. 	(Currently Amended) The method of claim 20, further comprising attaching a cut guide to the first guide, and cutting the bone through the cut guide.
28. 	(Previously Presented) A guidance system, comprising:
a first guide configured to be detachably mounted to a first portion of a bone, the first guide having a first axis for alignment with a longitudinal axis of the first portion of the bone and a first planar surface arranged in perpendicular relation to the first axis; 
a second guide mountable on the first guide, the second guide movable in a transverse direction relative to the first axis and having a second planar surface arranged to slide transversely relative to the first planar surface; and 
a third guide mountable on the second guide with the third guide being selectively translatable along a path around the longitudinal axis.
29. 	(Previously Presented) The guidance system of claim 28, wherein the third guide has a lock for fixing a position of the third guide along the curved path.
30. 	(Previously Presented) The guidance system of claim 29, wherein the lock comprises a threaded post or a spring loaded device.
31. 	(Currently Amended) The guidance system of claim [[28]]29 wherein the lock comprises a threaded post, and further wherein the second and third guides each include a plate[[s]] configured to receive the threaded post
32. 	(Currently Amended) The guidance system of claim 31, wherein the plates of the second and third guides each further define at least one aperture for receiving a fixation element therethrough. 
33. 	(Previously Presented) The guidance system of claim 31, wherein the plate of the third guide is curved.
34. 	(Previously Presented) The guidance system of claim 28, further comprising a fourth guide attachable to the first guide, the fourth guide defining an aperture for receiving a fixation element aligned with the second portion of the bone.
35. 	(Currently Amended) The guidance system of claim 34, wherein the fourth guide has a slot continuous with the aperture of the fourth guide
36. 	(Currently Amended) The guidance system of claim 28, further comprising a cut guide attachable to the first guide, the cut guide having a slot for receiving a cutting tool
37. 	(Previously Presented) The guidance system of claim 29, wherein:
the first guide is a T-shaped member having apertures for receiving fixation elements and a planar surface, rail or channel for guiding the second guide;
the second guide includes a plate configured to move in a tangential direction along the surface, rail or channel; and
the third guide is a curved plate having a slot therethrough, the guidance system further comprising a threaded post or a spring loaded device extending through the slot of the third guide, for locking the third guide relative to the second guide.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, White (US 5662656) discloses an apparatus/method involving a guide (e.g. 113) but fails to disclose at least first, second, and third guides, interrelationships thereof, and relationships with bone, as claimed. There would have been no obvious reason(s) to modify the White apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the White apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the White reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775